WALTER M. ELSWICK, Judge.
On August 23, 1941, state road truck No. 138-27 was being driven by a state road employee on the state highway in the town of Whittaker in Kanawha county, West Virginia, following about 400 feet behind claimant’s car. Claimant’s car pulled off the road into a highway leading to his home, giving the proper signal that he was making the turn off the highway, at which time the truck was about 30 feet distant behind him. The truck driver, without heeding the warning, continued on and struck claimant’s car, damaging both right front and rear fenders and the door on the right side, necessitating repairing of door and fenders, at a cost of $65.00. Claimant’s car was a 1938 model Dodge. It would appear from the record that the driver of claimant’s car was not at fault, but that the driver of the state road truck failed to heed the warning signal that the operator of claimant’s car had given.
- The payment of the costs of repairing claimant’s car is recommended by the state road commission, which recommendation is approved by the attorney general. The claim was filed and submitted by the state road commission, with the clerk, on December 18, 1941. Additional proof was submitted on January 26, 1942.
From the record submitted, we are of the opinion that an award should be made and an order will be entered recommending an award of sixty-five dollars ($65.00.)